DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130229 hereinafter Sakai [cited in IDS filed 11-26-2019] in view of U.S. Pre-Grant Publication No. 2015/0044573 hereinafter Roschenthaler. 
Regarding Claim 1, Sakai teaches an electrolyte and a method for producing the electrolyte (see Examples 1-2 and production of electrolyte), the electrolyte comprising: an ionic liquid (A); an inorganic particulate (B); and a supporting electrolyte salt (C), wherein the inorganic particulate comprises hydrophobic silica, and a composite electrolyte film that comprises porous polyethylene-polypropylene film (paragraphs 10-26, 49; see Examples 1-2). 
Sakai does not specifically disclose a polymer matrix in the electrolyte. 
However, Roschenthaler teaches an electrolyte that comprises a polymer matrix, electrolyte salt and ionic liquid (paragraphs 14, 27, 40). ). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises such matrix polymer before the effective filing date of the claimed invention because such configuration can form an electrolyte for a battery having high energy and power density (paragraph 2). 
Regarding Claims 2-4, Sakai teaches that the oxide particles are surface-treated with a silicon-containing compound and the oxide particles are silica or alumina (see Examples 1-2 as described above). 
Regarding Claims 5-6, Sakai teaches that the electrolyte comprises an ionic liquid (see Examples 1-2 as described above). 
Regarding Claim 9, Sakai teaches that the electrolyte salt is an imide-based lithium salt liquid (see Examples 1-2 as described above). 
Regarding Claim 10, Sakai teaches a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte layer as described above provided between the positive electrode and the negative electrode (paragraph 49). 
Regarding Claims 11-13, the combination teaches a method for preparing the electrolyte that comprises obtaining a slurry of the electrolyte composition, applying the slurry on a base material with the dispersion medium (see Sakai and Roschenthaler described above). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Roschenthaler as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0216031 hereinafter Machida. 
Regarding Claims 7 and 8, the combination does not specifically disclose that polymer having first and second structural units as claimed. 
However, Machida teaches an electrolyte that comprises a polymer having a first structural unit (i.e. vinylidene fluoride) and a second structural unit (i.e. hexafluoropropylene) (paragraph 149). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises such matrix polymer before the effective filing date of the claimed invention because Machida discloses that such configuration can suppress liquid leakage of the nonaqueous electrolyte in the obtained battery (paragraph 150). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729